Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Melanie Steele, Appellant                              Appeal from the 250th District Court of
                                                       Travis County, Texas (Tr. Ct. No. D-1-GN-
No. 06-19-00008-CV          v.                         18-005640).       Memorandum Opinion
                                                       delivered by Justice Stevens, Chief Justice
Murphy & Beane, Inc., and Viacom, Inc.,                Morriss and Justice Burgess participating.
Appellees



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant, Melanie Steele, pay all costs of this appeal.




                                                       RENDERED JULY 10, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk